DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/096,740 filed on 11/12/2020 with effective filing date 11/15/2019. Claims 1-30 are pending.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for decoding, means for determining, means for disabling etc in claims 25-30. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Published specification 10 & 207.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In regards to claims 19-24, the claims recite “a computer-readable storage medium” which appears to cover both transitory and non-transitory embodiments. This is broad and is open to many interpretations such as signal or software. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceeding before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) in light of specification (para: 240 of PGPUB) covers both 
Examiner suggests that the Applicant add the limitation “non-transitory” to the computer readable storage medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. 

 Allowable Subject Matter
6.	The prior art of record in particular, WIPO Publication Chen WO 2021/013178 A1in view of Li WO 2021083258A1 does not disclose, with respect to claim 1, determining that a chroma sample of the decoded chroma block is on a first side of an adaptive loop filter (ALF) virtual boundary and that a co-located luma sample of the decoded luma block is on a second side of the ALF virtual boundary, the co-located luma sample being co-located with the chroma sample, the first side being different than the second side; and in response to determining that the chroma sample is on the first side and the luma sample is on the second side, disabling cross-component adaptive loop filtering (CC-ALF) for the chroma sample as claimed.  
Rather, Chen discloses the sample adaptive offset (SAO) and adaptive loop filter (ALF) are 
modified to ensure that every to-be-processed pixel on one side of a virtual boundary (VB) does not require any data access from the other side of the VB unless the data can become available in time without using any additional line buffer. The concept of virtual boundaries can still be applied in 
 	Similarly, Li discloses determines conversion between video region of video and bitstream representation of the video to use cross-component adaptive loop filtering (CC-ALF) tool for refining chroma samples values using luma sample values and performs conversion based on the determination, with refining including correcting the chroma sample values using apfinal refinement that is the further refinement of the first refinement value determined by selectively 
filtering the luma sample values.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Irfan Habib/Examiner, Art Unit 2485